Name: Commission Regulation (EC) No 143/2002 of 24 January 2002 amending Annex I to Council Regulation (EEC) No 571/88 in view of the organisation of the Community surveys on the structure of agricultural holdings in 2003, 2005 and 2007
 Type: Regulation
 Subject Matter: economic analysis;  farming systems;  cultivation of agricultural land;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32002R0143Commission Regulation (EC) No 143/2002 of 24 January 2002 amending Annex I to Council Regulation (EEC) No 571/88 in view of the organisation of the Community surveys on the structure of agricultural holdings in 2003, 2005 and 2007 Official Journal L 024 , 26/01/2002 P. 0016 - 0028Commission Regulation (EC) No 143/2002of 24 January 2002amending Annex I to Council Regulation (EEC) No 571/88 in view of the organisation of the Community surveys on the structure of agricultural holdings in 2003, 2005 and 2007THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 571/88 of 29 February 1988 on the organisation of Community surveys on the structure of agricultural holdings(1), as last amended by Commission Decision 98/377/EC(2), and in particular Article 8 thereof,Whereas:(1) When determining the characteristics to be surveyed, an effort should be made to limit, as far as possible, the burden on respondents to the survey.(2) In order to develop and guide the common agricultural policy, the list of characteristics should be revised and adapted in view of new evolving information needs.(3) The new political goal to achieve a sustainable common agricultural policy calls for more information especially on the complex relations between agriculture and the environment.(4) The use of the collected information over a long time-span and geographical area requires that data need to be of equal quality regardless of the source.(5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Agricultural Statistics, set up by Council Decision 72/279/EEC(3),HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EEC) No 571/88 is replaced by the Annex to the present Regulation.Article 2Where the Commission authorises Member States to use information from sources other than statistical surveys in accordance with Article 8(2) of Regulation (EEC) No 571/88, those Member States shall take the necessary measures to ensure that this information is of at least equal quality to information from statistical surveys.Article 3This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.It shall apply with respect to the Community surveys on the structure of agricultural holdings for 2003-07.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 January 2002.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 56, 2.3.1988, p. 1.(2) OJ L 168, 13.6.1998, p. 29.(3) OJ L 179, 7.8.1972, p. 1.ANNEX'ANNEX I>PIC FILE= "L_2002024EN.001703.TIF">>PIC FILE= "L_2002024EN.001801.TIF">>PIC FILE= "L_2002024EN.001901.TIF">>PIC FILE= "L_2002024EN.002001.TIF">>PIC FILE= "L_2002024EN.002101.TIF">>PIC FILE= "L_2002024EN.002201.TIF">>PIC FILE= "L_2002024EN.002301.TIF">>PIC FILE= "L_2002024EN.002401.TIF">>PIC FILE= "L_2002024EN.002501.TIF">>PIC FILE= "L_2002024EN.002601.TIF">>PIC FILE= "L_2002024EN.002701.TIF">>PIC FILE= "L_2002024EN.002801.TIF">